PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GIRARDIN et al.
Application No. 15/896,024
Filed: February 13, 2018 
Attorney Docket NO. QSTR-123CONT-2-US
For: Wheelchair Securement System and Device
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed December 30, 2020 to revive the above-identified application.

The petition is DISMISSED as MOOT.

A review of the record shows that a petition under the provisions of 37 CFR 1.137(a) was filed December 30, 2020 and resubmitted by way of ePetition January 12, 2021. A decision on petition was granted and mailed by way of ePetition on January 12, 2021. 

The request for refund filed January 12, 2021 for the excess payment of the petition fee filed with the instant petition will be processed in due course.

This application is being referred back to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions